DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/20 and 5/10/21 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,914,704, hereinafter “Yamada”) in view of Liess et al. (“A miniaturized multidirection optical motion sensor and input device based on laser self-mixing”, Institute of Physics publishing, Meas. Sci. Technol. 13 (2002) 2001-2006, hereinafter “Liess”, cited by Applicant).	Regarding claim 1, Yamada discloses	An input device, comprising (Figs. 1-2, col. 4, line 38, locator device 1): 	an enclosure defining a three-dimensional input space (Figs. 1-2, col. 4, lines 49-52, enclosure is space 3 defining a three-dimension input space based on finger movement); 	a sensor coupled to the enclosure, and produce a signal (Figs. 1-2, col. 2, lines 18-40, col. 4, lines 41-43, col. 5, lines 25-36, capacitive sensors 5A-D produce capacitance signal based on finger position in space 3); and . 
	Regarding claim 2, Yamada as modified by Liess discloses	the input device of claim 1, wherein the input corresponds to a touch of the body part to an object (Liess, Fig. 5b, item 6 pages 2004-2005, lens and substrate is an object receiving input of a touch of finger or body part).	The motivation is the same as in claim 1.	Regarding claim 4, Yamada as modified by Liess discloses	the input device of claim 1, wherein the self-mixing interferometry sensor is configured to emit the beam at an oblique angle with respect to a wall of the enclosure (Liess, Fig. 5B, beam to the right is emitted at an oblique angle with respect to left wall of enclosure of Yamada).	The motivation is the same as in claim 1.
Regarding claim 5, Yamada as modified by Liess discloses	the input device of claim 1, wherein the self-mixing interferometry sensor is configured to emit the beam normal with respect to a wall of the enclosure (Liess, Fig. 5B, beam in the center is emitted at a normal angle with respect to lower wall of enclosure of Yamada; alternatively, a sensor formed on the side wall would additionally have a beam formed normal to the side wall).
	Regarding claim 6, Yamada as modified by Liess discloses	the input device of claim 1, wherein the enclosure is configured to be mounted on the body part (Yamada, Fig. 1, col. 4, lines 49-50, enclosure or space 3 is configured to be mounted to the finger when the finger is inserted in the space 3).  
	Regarding claim 7, Yamada as modified by Liess discloses	the input device of claim 1, wherein the enclosure is configured to provide a gap between the self-mixing interferometry sensor and the body part (Liess, Fig. 5B, enclosure provides a gap between self-mixing interferometry sensor of electronic components and lens which is between the body part or finger).
	Regarding claim 8, Yamada discloses an input device, comprising (Figs. 1-2, col. 4, line 38, locator device 1): 	an enclosure defining a three-dimensional input space (Figs. 1-2, col. 4, lines 49-52, enclosure is space 3 defining a three-dimension input space based on finger movement);
	Yamada does not explicitly disclose the first and second sensors being a self-mixing interferometry sensors, and	a first self-mixing interferometry sensor coupled to the enclosure and configured to emit a first coherent light beam from a first optical resonant cavity to illuminate a body part in the three-dimensional input space, receive a first reflection or backscatter of the first coherent light beam into the first optical resonant cavity, and produce a first self-mixing interferometry signal; 	a second self-mixing interferometry sensor coupled to the enclosure and by analyzing differences between the first self-mixing interferometry signal and the second self-mixing interferometry signal.	Liess discloses using laser self-mixing as self-mixing interferometry sensors to determine finger motion characteristics in an input device (Page 2001, item 1, third paragraph, “laser self-mixing” for “laser motion sensor or input device”; “cheap and simple technology”; see also item 2 pages 2001-2002 regarding operation of sensor and item 6 pages 2004-2005 and Fig. 5B using multiple sensor beams to detect a finger in 3D space; item 6, page 2004, equations 9-13 provide differences in first and second laser signals to detect scroll and click).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Yamada to replace the capacitive sensors with self-mixing interferometry sensors and have a first self-mixing interferometry sensor coupled to the enclosure and configured to emit a first coherent light beam from a first optical resonant cavity to illuminate a body part in the three-dimensional input space, receive a first reflection or backscatter of the first coherent light beam into the first optical resonant cavity, and produce a first self-mixing interferometry signal; a second self-mixing interferometry sensor coupled to the enclosure and configured to emit a second coherent light beam from a second optical resonant cavity to illuminate the body part in the three-dimensional input space, receive Regarding claim 9, Yamada as modified by Liess discloses	the input device of claim 8, wherein the first self-mixing interferometry sensor and the second self-mixing interferometry sensor are positioned on opposing sides of the three-dimensional input space (Yamada, Fig. 2, sensors 5B and 5D are on opposite sides in the modified device).
	Regarding claim 10, Yamada as modified by Liess discloses the input device of claim 9, wherein the movement comprises lateral movement of the body part between the first self-mixing interferometry sensor and the second self-mixing interferometry sensor (Yamada, Fig. 2, sensors 5B and 5D are on opposite sides in the modified device and have lateral movement of finger in Y-axis for cursor motion in Y-axis direction between the first and second sensors).
	Regarding claim 13, Yamada as modified by Liess discloses the input device of claim 8, wherein the first self-mixing interferometry sensor includes an optical 
	The motivation is the same as in claim 8.	Regarding claim 14, Yamada as modified by Liess discloses the input device of claim 8, wherein the movement corresponds to withdrawal of the body part from the enclosure (Yamada, col. 4, lines 49-53, finger being withdrawn from enclosure moves cursor along X-axis until finger is withdrawn).
	Regarding claim 15, Yamada discloses an input system, comprising (Figs. 1-2, col. 4, line 38, locator device 1): 	an enclosure defining a three-dimensional input space (Figs. 1-2, col. 4, lines 49-52, enclosure is space 3 defining a three-dimension input space based on finger movement); 	a sensor coupled to the enclosure, and produce a signal (Figs. 1-2, col. 2, lines 18-40, col. 4, lines 41-43, col. 5, lines 25-36, capacitive sensors 5A-D produce capacitance signal based on finger position in space 3); and 	a processor configured to (Fig. 9, col. 5, line 36, processor 10): 	determine movement of the body part using the signal (col. 2, lines 18-40, position calculator calculates the position of the indicator in space; col. 7, line 50 to col. 8, line 8, finger motion is a displacement which is shown as cursor movement on the screen); and 	determine an input using the movement (col. 2, lines 18-40, position calculator 
	Yamada does not explicitly disclose the sensor being a self-mixing interferometry sensor, and	a self-mixing interferometry sensor coupled to the enclosure and configured to emit a beam of coherent light from an optical resonant cavity to illuminate a body part in the three-dimensional input space, receive a reflection or backscatter of the beam into the optical resonant cavity, and produce a self-mixing interferometry signal resulting from self-mixing of the coherent light within the optical resonant cavity.	Liess discloses using laser self-mixing as a self-mixing interferometry sensor to determine finger motion characteristics in an input device (Page 2001, item 1, third paragraph, “laser self-mixing” for “laser motion sensor or input device”;  “cheap and simple technology”; see also item 2 pages 2001-2002 regarding operation of sensor and item 6 pages 2004-2005).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Yamada to replace the capacitive sensors with self-mixing interferometry sensors and have a self-mixing interferometry sensor coupled to the enclosure with a lens by the substrate and configured to emit a beam of coherent light from an optical resonant cavity to illuminate a body part in the three-dimensional input space, receive a reflection or backscatter of the beam into the optical resonant cavity, and produce a self-mixing interferometry signal resulting from self-mixing of the coherent light within the optical resonant cavity, Regarding claim 16, Yamada as modified by Liess discloses the input system of claim 15, wherein: 	the self-mixing interferometry sensor is a component of a first electronic device (Yamada, Fig. 1, sensor 5A-D is part of first electronic device 1 and processor is part of second electronic device or computer 9);	Yamada as modified by Liess does not explicitly disclose that- 35 -P41905US1 the processor is a component of a second electronic device that communicates with the first electronic device.	However, the Examiner takes Official Notice that it is well known to use a processor in a computer for processing input signals from an input device sensor (See WO 99/30311, page 7 (or page 9 of 30), lines 24-27 and Fig. 3).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada and Liess to have the processor of the computer 9 of Yamada perform processing functions of the processor of Liess for the purpose of simplifying the electronics in the first electronic device 1 of Yamada.
	Regarding claim 17, Yamada as modified by Liess discloses the input system of claim 15, wherein the processor: 
	Regarding claim 19, Yamada as modified by Liess discloses the input system of claim 15, wherein the movement comprises at least one of an expansion of the body part or a contraction of the body part (Yamada, Fig. 1, finger movement along surface of grip 2 in the space 3 controls cursor movement; finger movement into or out of the enclosure with the finger contacting the grip 2 causes deformation of the finger to contract the front of the finger when the finger is being pushed away from the person and expand the finger when the finger is being moved toward the person).
	Regarding claim 20, Yamada as modified by Liess discloses the input system of claim 15, wherein the input corresponds to movement of the body part along a surface (Yamada, col. 2, lines 28-31, Fig. 1, finger movement along surface of grip 2 in the space 3 controls cursor movement).
Allowable Subject Matter
Claims 3, 11-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694





/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694